Citation Nr: 1612276	
Decision Date: 03/25/16    Archive Date: 03/29/16

DOCKET NO. 07-16 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1. Entitlement to service-connection for obstructive sleep apnea (OSA), to include
as secondary to the service-connected posttraumatic stress disorder (PTSD) and
depression.

2. Entitlement to an initial rating in excess of 50 percent for the service-connected
PTSD and depression.

3. Entitlement to a separate rating for the service-connected depression.

4. Entitlement to a total disability evaluation based on individual unemployability
due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to April 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

In an April 2007 rating decision on appeal, the RO granted service connection for depression, and assigned a 30 percent disability rating, effective October 11, 2006. The RO denied service connection for PTSD.

In February 2009, the Board, among other things, denied an initial rating in excess of 30 percent for depression, and remanded the claim for service connection for PTSD for further development.

In an April 2009 rating decision on appeal, the RO granted service connection for PTSD. The RO assigned a single 50 percent rating for the service-connected depression and PTSD together, effective October 11, 2006.

In September 2009, the Board denied a single rating in excess of 50 percent for depression and PTSD. The Board also denied entitlement to a separate rating for depression. The Veteran appealed the Board's decisions on these claims to the United States Court of Appeals for Veterans Claims (Court). 

In June 2010, the Court vacated the September 2009 Board decision on the claims for a higher rating for depression and PTSD and a separate rating for depression, and remanded the matter to the Board for development consistent with the parties' Joint Motion for Remand (Joint Motion).
In June 2011, the Board remanded the appeal for development consistent with the Joint Motion. The Board added the claim for a TDIU to the appeal pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).

In April 2012, the Board again denied a rating in excess of 50 percent for depression and PTSD, as well as entitlement to a separate rating for depression. The claim for a TDIU was remanded for further development. The Veteran appealed the Board's decisions on the psychiatric claims to the Court.

In the October 2012 rating decision on appeal, the RO denied service connection for OSA. In a December 2012 rating decision, the RO denied entitlement to a TDIU.

In a May 2013 Memorandum Decision, the Court vacated the April 2012 Board decision on the claims for a higher rating for depression and PTSD and a separate rating for depression.

In September 2014, the Board remanded all of the above-captioned claims for further development.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system. Accordingly, any future review of this appellant's case must consider the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

Remand is necessary in order to comply with the Board's September 2014 remand directives. Stegall v. West, 11 Vet. App. 268  (1998); see also Dyment v. West, 13 Vet. App. 141, 147  (1999) (requiring substantial compliance with Board remand directives). When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The claim for OSA was remanded because a December 2011 examiner failed to provide a comprehensive explanation as to why OSA was not aggravated by the service-connected PTSD and depression. In November 2014, a new VA examination was conducted. However, the examiner again did not address the matter of aggravation, opining only that there was no medical literature supporting depression as a risk factor for developing OSA. On remand, the examiner must also opine on whether the Veteran's OSA could be directly related to his presumed herbicide exposure. See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994). 

As for the claim for a TDIU, medical opinions addressing the Veteran's service-connected disabilities individually were obtained as to in November 2014, however, most were unaccompanied by an explanation. A November 2014 VA psychiatric examiner provided a negative opinion regarding the service-connected erectile dysfunction disorder and psychiatric disorders without rationale. A November 2014 audiological examiner provided a negative opinion regarding the service-connected tinnitus without rationale. In a December 2014 addendum, the November 2014 psychiatric examiner provided a combined-effects opinion without rationale. 

Presently, development of the service connection claim for OSA may affect the Veteran's claim for a TDIU rating. See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991). An award of service connection may alter the Veteran's combined disability rating and expand the number of service-connected disability symptoms that impact his ability to secure or follow a substantially gainful occupation. In turn, adjudication of the claim a higher rating for the depression and PTSD must be deferred, pending development of the claim for entitlement to a TDIU. See Harris, 1 Vet. App. At 180. 

As for the claim for a separate rating for the service-connected depression, in its May 2013 Memorandum Decision, the Court provided specific directives for readjudication of the claim. In particular, it noted that although the Veteran had both service-connected PTSD and service-connected depression, under binding case law, separately diagnosed psychiatric conditions may be separately rated if they result in different manifestations. Amberman v. Shinseki, 570 F.3d 177, 1380 (Fed. Cir. 2009) (holding that separately diagnosed psychiatric conditions may be separately rated if they result in different manifestations). The Court noted that here, the Veteran appeared to have separate manifestations of the service-connected PTSD and the service-connected depression. 
 
While the rating issues pertaining to the mental disorders were remanded for clarifying VA medical opinions in accordance with the Court's May 2013 directive and the Amberman decision, the November 2014 psychiatric examiner essentially repeated the inconsistent conclusions of previous examiners discussed by the Court in the May 2013 Memorandum Decision. The November 2014 VA examiner, and previous psychiatric examiners, found that the symptoms attributable to the Veteran's PTSD and other psychiatric disorder (currently characterized by the November 2014 examiner as an adjustment disorder with depressed mood) overlap and cannot be differentiated, indicating that separate ratings for the two disorders are not warranted. The examiners have further found that separate Global Assessment of Functioning (GAF) scores for the two disorders cannot be assigned; the GAF is "inseparable." 

However, in these reports, the examiners have also addressed Criteria A-H as to the Veteran's PTSD, and in so doing, have discussed a constellation of symptoms attributable to the Veteran's PTSD alone that facially do not overlap with the symptoms attributable to the other psychiatric disorder. In short, it appears that while the symptoms attributable to the adjustment disorder with depressed mood may be subsumed with those attributable to PTSD, the PTSD is manifested by numerous symptoms that appear distinct and dissimilar, despite the VA examiners' final conclusions to the contrary. An opinion clearly reconciling this matter must be afforded in order to comply with the May 2013 Memorandum Decision and subsequent September 2014 remand. 

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran's electronic claims file to the November 2014 examiner for an addendum opinion regarding the Veteran's obstructive sleep apnea. Unless determined otherwise by the VA examiner, an actual examination of the Veteran is not required.

The examiner must then provide an opinion as to (i.) whether sleep apnea began during active service or is related to any incident of service, including the Veteran's presumed exposure to herbicides while serving in Vietnam (ii.) whether sleep apnea was caused OR AGGRAVATED (CHRONICALLY WORSENED) BY THE SERVICE-CONNECTED PSYCHIATRIC DISABILITY.

The examiner's attention is drawn to the following:
* December 2011 VA examination report providing a negative opinion as to secondary service connection without adequately addressing the matter of aggravation 

* November 2014 VA examination report providing a negative opinion as to secondary service connection without adequately addressing the matter of aggravation 

The examiner must provide a COMPLETE EXPLANATION for his or her opinion(s), based on his or her clinical experience, medical expertise, and established principles.

The claims folder must be made available to the examiner for review of pertinent documents therein, and the examination report must reflect that such a review was conducted. 

THE EXAMINER IS ADVISED THAT BY LAW, THE MERE STATEMENT THAT THE CLAIMS FOLDER WAS REVIEWED AND/OR THE EXAMINER HAS EXPERTISE IS NOT SUFFICIENT TO FIND THAT THE EXAMINATION IS SUFFICIENT.

2. Arrange for the Veteran to undergo a VA psychiatric examination to address the severity and complications of the service-connected psychiatric disabilities. In conjunction with the examination, the claims folder must be made available to the examiner for review of the case. A notation to the effect that this record review took place must be included in the report of the examiner.

All examination findings, along with a COMPLETE EXPLANATION for all opinions expressed, must be set forth in the examination report.

 (A) The examiner must explicitly state whether the Veteran's service-connected PTSD symptoms and service-connected depression symptoms overlap to such an extent that they cannot be differentiated by symptoms and explain why. See 38 C.F.R. § 4.14 (the evaluation of the same manifestation under different diagnoses is to be avoided); Esteban v. Brown, 6 Vet. App. 259, 261  (1994) (the critical element is that none of the symptomatology for any condition is duplicative of or overlapping with the symptomatology of the other condition). 

If the symptoms are distinguishable, the examiner must clearly identify which symptoms are due to the service-connected PTSD only, and which are due to the service-connected depression only, and must assign separate global assessment of functioning scale scores (GAFs) to each service-connected disability. 

The examiner's attention is drawn to the following:

* July 2011, March 2012, and November 2014 VA psychiatric examination reports finding that the symptoms attributable to the Veteran's PTSD and other psychiatric disorder (currently characterized by the November 2014 examiner as an adjustment disorder with depressed mood) overlap and cannot be differentiated, indicating that separate ratings for the two disorders are not warranted. The examiners further found that separate Global Assessment of Functioning (GAF) scores for the two disorders could not be assigned. 

HOWEVER, IN THESE REPORTS, THE EXAMINERS ALSO ADDRESSED CRITERIA A-H AS TO THE VETERAN'S PTSD, AND IN SO DOING, DISCUSSED A CONSTELLATION OF SYMPTOMS ATTRIBUTABLE TO THE VETERAN'S PTSD ALONE THAT DO NOT OVERLAP WITH THE SYMPTOMS ATTRIBUTABLE TO THE OTHER PSYCHIATRIC DISORDER. These PTSD symptoms include, but are not limited to, various "intrusion symptoms" associated with the traumatic event, various symptoms involving the persistent avoidance of stimuli associated with the traumatic event, various symptoms involving negative alterations in cognitions and mood associated with the traumatic event, and various symptoms involving marked alterations in arousal and reactivity associated with the traumatic event.

(B) The examiner must identify the nature, frequency, and severity of all current manifestations of the Veteran's psychiatric disabilities. The examination report must include a full psychiatric diagnostic assessment, including a Global Assessment of Functioning (GAF) score on Axis V and an explanation of the significance of the current levels of psychological, social, and occupational functioning which support the score.

The examiner is requested to provide findings in accordance with the Fourth Edition of the Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), rather than the currently-published DSM-V. The implementation of the DSM-V through updated VA regulations applies only to applications for benefits that are received by VA or that are pending before the AOJ on or after August 4, 2014. (The Secretary does not intend for the provisions of this final rule to apply to claims that were pending before the Board of Veterans' Appeals (i.e., certified for appeal to the Board of Veterans' Appeals on or before August 4, 2014), the United States Court of Appeals for Veterans Claims, or the United States Court of Appeals for the Federal Circuit on August 4, 2014, even if such claims are subsequently remanded to the agency of original jurisdiction.)

(C) The examiner must also provide an opinion as to whether the Veteran's service-connected psychiatric disabilities, separately or in combination with other service-connected disabilities, renders him unable to obtain and retain substantially gainful employment consistent with his education and occupational experience.

THE EXAMINER IS ADVISED THAT BY LAW, THE MERE STATEMENT THAT THE CLAIMS FOLDER WAS REVIEWED AND/OR THE EXAMINER HAS EXPERTISE IS NOT SUFFICIENT TO FIND THAT THE EXAMINATION IS SUFFICIENT. 

3. The RO must determine if any further factual development is required as to the claim for an increased rating for the service-connected psychiatric disability.

Then, provide the Veteran's electronic claims file to the November 2014 examiners for addendum opinions regarding the effect of the Veteran's service-connected disabilities on his ability to obtain and maintain substantially gainful employment. Unless determined otherwise by the VA examiner(s), an actual examination of the Veteran is not required.

The examiner(s) must provide an opinion as to whether the Veteran's service-connected disabilities (currently: adenocarcinoma of the prostate with status-post radical retropubic prostatectomy with residual urinary incontinence and residual scar (60 percent disabling); PTSD and depression (50 percent disabling); erectile dysfunction (20 percent disabling); tinnitus (10 percent disabling); right ear hearing loss (noncompensable until severance of service connection on 4/1/13) either separately or in combination, render him unable to obtain and retain substantially gainful employment consistent with his education and occupational experience. 

The examiner must provide a COMPLETE EXPLANATION for his or her opinion(s), based on his or her clinical experience, medical expertise, and established principles.

The claims folder must be made available to the examiner for review of pertinent documents therein, and the examination report must reflect that such a review was conducted.

The examiner's attention is drawn to the following:

* February 2006 VA genitourinary examination report indicating the Veteran's service-connected prostate disability caused significant effects on his occupation.

* VA examination reports of September 2006 (genitourinary), April 2007 (psychiatric), April 2009 (genitourinary), July 2011 (psychiatric), and March 2012 (genitourinary) providing negative findings regarding whether the service-connected disabilities render the Veteran unable to secure or follow a substantially gainful occupation.

* March 2012 VA audiological examination report indicating that the Veteran's hearing loss impacted his ability to work.

* November 2012 VA examination report providing a negative combined-effects opinion.
 
* November 2014 VA examination reports providing negative findings regarding whether the service-connected erectile dysfunction, psychiatric disorders, and tinnitus individually render the Veteran unable to secure or follow a substantially gainful occupation, without rationale.

* December 2014 addendum report providing a negative combined-effects opinion without rationale. 

THE EXAMINER IS ADVISED THAT BY LAW, THE MERE STATEMENT THAT THE CLAIMS FOLDER WAS REVIEWED AND/OR THE EXAMINER HAS EXPERTISE IS NOT SUFFICIENT TO FIND THAT THE EXAMINATION IS SUFFICIENT.

4. After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, readjudicate the claims, considering all evidence. In readjudicating the claim for a TDIU, the RO must make any adjustments in the Veteran's service-connected rating(s) for his psychiatric disability, which must then be readjudicated. 

If the claims are denied, a supplemental statement of the case must be provided to the Veteran and his representative. After they have had an adequate opportunity to respond, this case must be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2015).




